Willson, Judge.
I. The rules of law relating to an escrow do not apply to bonds. A bond cannot be delivered to the obligee, or to one of several obligees, as an escrow. (Moss v. Riddle, 5 Cranch, 351; Blume v. Bowman, 2 Ired. L. (N. C.), 338; State v. Chrisman, 2 Ind., 126; Perry v. Patterson, 5 Humph. (Tenn.), 133.) It may be delivered as an escrow to the principal obligor by a surety (Pauling v. The United States, 4 Cranch, 219), but when delivered to the obligee it is absolute and binding from the date of such delivery. In this case the plea of defendants shows that the bond was executed by them and delivered to the sheriff, the agent of the State of Texas, the obligee therein. The facts set forth in the plea presented no legal defense against the bond, and the court did not err in sustaining exceptions to it.
II. Another special plea, interposed by the sureties, was that, at the term of the court next before the forfeiture of the bond, the cause had been continued at the instance of the county attorney, in pursuance of an agreement made by said county attorney, with the principal obligor in the bond, that said principal need not appear at said term of the court. They contend that this agreement, and the action in pursuance thereof, were without their knowledge or consent; that it increased their risk as sureties upon said bond, and that they wTere thereby discharged from further liability upon said , bond. They further contend that, as the principal in the bond failed to appear at the preceding term of the court, the forfeiture should then have been taken, and, not having then been taken, could not be legally entered at a subsequent terra.
*329A bail bond is construed to bind the defendant and his sureties for his attendance upon the court from term to term and from day to day, until discharged from further liability thereon according to law. (Code Crim. Proc., art. 290; Pickett et al. v. The State, 16 Texas Ct. App., 648.) And it has been decided by this court that a forfeiture upon such a bond may be taken at any time before the obligation is barred by the statute of limitations. (Hill et al. v. The State, 15 Texas Ct. App., 530.)
We do not think the agreement between the county attorney and the defendant, although made without the knowledge and consent of the sureties, had the effect to discharge them from further liability on the bond. It was but the giving of further time to the principal obligor to perform his obligation, and was not founded upon any consideration, and not, therefore, binding. (Burke v. Cruger, 8 Texas, 71; White & Willson’s Cond. Rep., § 1245.) We do not think the court erred in sustaining exceptions to appellant’s special plea claiming release from further liability upon the bond.
III. It is not required that the citation to the sureties should show by what authority the bail bond was taken, or that it should appear therefrom that such bond was taken and approved by competent legal authority. The requisites of such citation are now prescribed by statute (Code Crim. Proc., art. 443), and the citations in this case contain all the statutory requisites. The court did not err in overruling the exceptions made to the citations.
We find no error in the judgment, and it is affirmed.

Affirmed.

[Opinion delivered June 3, 1885.]